Citation Nr: 9931121
Decision Date: 09/10/99	Archive Date: 11/08/99

DOCKET NO. 95-25 526               DATE  

On appeal from the Department of Veterans Affairs Regional Office
in Indianapolis, Indiana

THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for a psychiatric disorder, to
include depression.

3. Entitlement to service connection for pain of the lower
extremities.

4. Entitlement to service connection for impotence.

5. Entitlement to service connection for a skin condition as a
result of insect bites.

6. Entitlement to service connection for memory loss.

7. Entitlement to service connection for chronic fatigue.

8. Entitlement to service connection for hair loss.

9. Entitlement to service connection for defective vision.

10. Entitlement to service connection for pain of the right wrist. 

11. Entitlement to service connection for chest pain. 

12. Entitlement to service connection for a respiratory condition. 

13. Entitlement to service connection for headaches. 

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel

INTRODUCTION

The veteran had active service from May 1984 to July 1984, and from
December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from rating decisions of the Department of Veterans Affairs
(VA) Regional Office (RO) in Indianapolis, Indiana, which denied
the benefits sought on appeal.

- 2 -

The Board notes that a May 1994 rating decision denied the
veteran's claim of entitlement to service connection for a
gastrointestinal condition, which the veteran also appealed. In a
December 1997 rating decision, the RO granted service connection
for this condition, which constituted a full grant of the benefits
sought as to that issue. Therefore, that issue is no longer in
appellate status. See Grantham v. Brown, 8 Vet. App. 228, 232
(1995).

In recent correspondence, the veteran appears to have raised the
issues of entitlement to service connection for numbness of the
hands and arms, as well as multiple joint pain. As these matters
have not been procedurally developed for appellate review, the
Board refers them back to the RO for appropriate action.

The issues of entitlement to service connection for hair loss, a
psychiatric disorder, pain of the lower extremities, a skin
condition as a result of insect bites, memory loss, chronic
fatigue, defective vision, pain of the right wrist, chronic chest
pain, a respiratory condition, impotence, and headaches will be
discussed in the REMAND portion.

FINDING OF FACT

The veteran has not presented any competent evidence showing that
he has hearing loss of such severity that the auditory threshold in
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40
decibels or greater; the auditory thresholds for at least three of
the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels
or greater; or speech recognition scores using the Maryland CNC
Test are less than 94 percent.

3 -

CONCLUSION OF LAW

The claim of entitlement to service connection for hearing loss is
not well grounded. 38 U.S.C.A. 5107(a) (West 1991).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for hearing loss,
alleging that he currently suffers from bilateral hearing loss as
a result of noise exposure in service. The Board disagrees, as no
medical evidence shows that he currently suffer from any hearing
loss recognizable for VA purposes.

In general, service connection may be granted for a disability
resulting from a disease or injury incurred in or aggravated by
service. 38 U.S.C.A.  1110, 1131; 38 C.F.R. 3.303(a) (1998). The
threshold question which must be answered with respect to this
claim, however, is whether the veteran has presented a well-
grounded claim for service connection. A well-grounded claim is a
plausible claim, one which is meritorious on its own or capable of
substantiation. The veteran has "the burden of submitting evidence
sufficient to justify a belief by a fair and impartial individual
that the claim is well grounded." 38 U.S.C.A. 5107(a); Grivois v.
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet.
App. 78, 81 (1990).

The veteran must satisfy three elements for his claim for service
connection to be well grounded. First, there must be competent
evidence of a current disability (a medical diagnosis). Second,
there must be evidence of incurrence or aggravation of a disease or
injury in service, as shown through lay or medical evidence.
Lastly, there must be evidence of a nexus or relationship between
the in-service injury or disease and the current disorder, as shown
through medical evidence. See Epps v. Gober, 126 F.3d 1464, 1468
(1997).

4 -

With regard to the first element of a current disability for
hearing loss, impaired hearing for VA purposes will be considered
to be a disability when the auditory threshold in any of the
frequencies 500, 1000, 2000, 3000, or 4000 Hz is 40 decibels or
greater; or when the auditory threshold for at least three of the
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or
greater; or when speech recognition scores using the Maryland CNC
Test are less than 94 percent. 38 C.F.R. 3.385 (1998).

The veteran's service medical records fail to show a hearing loss
disability for VA purposes. In particular, a January 1990
audiological evaluation report revealed, in the right ear, a 10
decibel loss at the 500 Hz level, a 5 decibel loss at the 1000 Hz
level, and a 10 decibel loss at the 2000, 3000 and 4000 Hz levels.
In the left ear, there was a 10 decibel loss at the 500 Hz level,
a 0 decibel loss at the 1000 and 3000 Hz levels, and a 5 decibel
loss at the 2000 and 4000 Hz levels. As such, the veteran's hearing
acuity was within normal limits within four months of his
separation from active duty service. See Hensley v. Brown, 5 Vet.
App. 155, 157 (1993) (noting that the threshold for normal hearing
are from 0 to 20 decibels, and that higher threshold levels
indicate some degree of hearing loss).

However, the lack of any evidence of hearing loss disability in
service or at separation is not fatal to the veteran's claim. Laws
and regulation do not require in-service complaints of or treatment
for hearing loss in order to establish service connection. See
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). The crucial issues
are whether the veteran currently satisfies the criteria of 38
C.F.R. 3.385, and whether there is medical evidence linking the
current hearing loss disability to the veteran's period of active
service. As noted by the United States Court of Appeals for
Veterans Claims (Court):

Where the regulatory threshold requirements for hearing disability
are not met until several years after separation from service, the
record must include evidence of exposure to disease or injury in
service that would adversely affect the auditory system and post-
service test results that meet the criteria of 38 C.F.R.
3.385....For

5 -

example, if the record shows (a) acoustic trauma due to significant
noise exposure in service and audiometric test results reflecting
an upward shift in test thresholds in service, though still not
meeting the requirements for a "disability" under 38 C.F.R. 3.385;
and (b) post-service audiometric testing produces findings meeting
the requirements of 38 C.F.R. 3.385, rating authorities must
consider whether there is a medically sound basis to attribute the
post- service findings to the injury in service, or whether they
are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief
of the VA Secretary.)

In this case, however, there is still no medical evidence or
opinion of record demonstrating that the veteran currently suffers
from hearing loss. In this respect, the veteran was afforded an
audiological evaluation by the VA in July 1994. A report from that
evaluation revealed, in the right ear, a 15 decibel loss at the
500, 1000 and 4000 Hz levels, and a 20 decibel loss at the 2000 and
3000 Hz levels. In the left ear, a 15 decibel loss at the 500,
1000, 3000, and 4000 Hz levels, and a 10 decibel loss at the 2000
Hz level were recorded. Also noted were Maryland CNC speech
recognition score of 100 percent bilaterally. The examiner
concluded that hearing thresholds were within normal limits
bilaterally. Accordingly, such findings clearly show that the
veteran does not suffer from any current hearing loss pursuant to
38 C.F.R. 3.385.

Under these circumstances, the Board can only conclude that the
veteran's claim of entitlement to service connection for hearing
loss is not well grounded. See Rabideau v. Derwinski, 2 Vet. App.
141, 143 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223
(1992) (in order for the claim for service connection to be well
grounded, there must be competent evidence that the veteran
currently has the claimed disability). Despite contentions by the
veteran that he currently suffers from a hearing loss disability,
as a layperson without medical expertise or training, his
statements alone are insufficient to establish the presence of this
claimed

- 6 -

disability. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (lay
assertions of medical etiology cannot constitute evidence to render
a claim well grounded under section 5107(a)); Espiritu v.
Derwinski, 2 Vet. App. 492, 494-495 (1992) (laypersons are not
competent to render medical opinions).

As the claim has been denied as not well grounded, the VA has no
further duty to assist the veteran in developing the record to
support this claim. See Epps, 126 F.3d at 1469 ("[T]here is nothing
in the text of 5107 to suggest that [VA] has a duty to assist a
claimant until the claimant meets his or her burden of establishing
a 'well grounded' claim.").

The Board recognizes that the issue is being disposed of in a
manner that differs from that employed by the RO. The RO denied the
veteran's claim on the merits, while the Board has concluded that
the claim is not well grounded. However, the Court has held that
when an RO does not specifically address the question of whether a
claim is well grounded but rather, as here, proceeds to
adjudication on the merits, there is no prejudice to the appellant
solely from the omission of the well-grounded analysis. See Meyer
v. Brown, 9 Vet. App. 425, 432 (1996).

Finally, the Board is unaware of any information in this matter
that would put the VA on notice that any additional relevant
evidence may exist which, if obtained, would well ground the
veteran's claim. See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed.
Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995). The
Board also views the above discussion as sufficient to inform the
veteran of the elements necessary to present a well-grounded claim
for the benefit sought, and the reasons why the current claim has
been denied. Id.

ORDER

Evidence of a well-grounded claim not having been submitted,
service connection for hearing loss is denied.

7 -

REMAND

The veteran is seeking service connection for various disabilities,
including hair loss, a psychiatric disorder, pain of the lower
extremities, a skin condition as a result of insect bites, memory
loss, chronic fatigue, defective vision, pain of the right wrist,
chronic chest pain, a respiratory condition, impotence, and
headaches. However, additional development is required prior to
adjudication of these issues by the Board. While the Board regrets
the delay associated with this remand, this action is necessary to
ensure that the veteran's claims are fairly adjudicated.

A review of the record discloses that most of the veteran's service
medical records for the period from December 1990 to May 1991 are
unavailable. In a VA Form 21-4138 (Statement in Support of Claim)
dated in August 1993, the veteran stated that he was a member of
IRR (Individual Ready Reserve) with the Oklahoma National Guard
while serving in Desert Storm. In correspondence dated in August
1993, the RO requested the veteran's service medical records from
Army Reserve Center/Camp, Atterbury, Co. A, 972nd Eng. Bn., USAR
Center Bldg. #724, Edinburgh 46124-1097. Following that request,
the Unit Administrator of Company A, 972nd Eng. Bn., indicated that
the veteran had been transferred to the IRR as an unsatisfactory
participant on March 28, 1993, and that any and all pertinent
records would be maintained by the Commander at ARPERCEN, 9700 Page
Blvd., St. Louis, Missouri 63132.

It is unclear from the record what attempt has been made to obtain
these records. Inasmuch as it appears that additional action by the
RO may be fruitful in either obtaining additional pertinent medical
records or documenting information that the records cannot be
obtained, the Board determines that further development is
warranted. Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); OHare
i,. Derwinski, 1 Vet. App. 365, 367 (1991). In particular, the RO
should contact ARPERCEN in St. Louis, Missouri, to obtain such
records. The RO should also request the National Personnel Records
Center (NPRC) to search all applicable sources.'The Board notes
that a prior NPRC search was indeed conducted. However, due to the

- 8 -

termination of the veteran's IRR status since the initial search,
service medical records may have been transferred to that facility.

The record also discloses that additional pertinent VA and private
treatment records may exist which have not been associated with the
veteran's claims file. At a hearing held in October 1995, the
veteran stated, that he suffered from a chronic rash as a result of
insect bites in service. He indicated that he received treatment
for this condition from Dr. Schneider in 199 1. The record also
reflects that the veteran underwent heart surgery in March 1996 at
the VA medical facility in Indianapolis, Indiana. However, these
medical records are presently not attached to the veteran's claims
file, and it does not appear that they have been requested by the
RO. The Board notes that such medical evidence is certainly
relevant to several of the veteran's claims in this case.
Therefore, the RO should attempt to obtain these records.

With respect to the veteran's claim for service connection for
defective vision, a VA visual examination report dated in July 1994
included a diagnosis of astigmatism. The RO then denied the
veteran's claim on the basis that mere congenital or developmental
defects are not diseases or injuries within the meaning of
applicable legislation for disability compensation purposes. See 38
C.F.R. 4.9 ('1998). Nevertheless, in several opinions by the VA
General Counsel, it was noted that service connection for a
developmental or congenital defect would be justified if the
evidence showed service aggravation of that defect. See O.G.C.
Precedent 67-90. 55 Fed Reg. 43253 (1990); O.G.C. Precedent 82-90,
55 Fed. Reg. 45711 (1990). Thus, the RO should review and apply the
General Counsel's opinions in adjudicating this claim.

9 -

Accordingly, the case is REMANDED to the RO for the following
action:

1. The RO should contact the veteran and request that he identify
the names, addresses and approximate dates of treatment for all
health care providers who may possess additional records pertaining
to the claimed disabilities at issue. After obtaining any necessary
authorization(s) from the veteran, the RO should attempt to obtain
and associate with the claims file any medical records identified
which have not been secured previously. In particular, the RO
should obtain any records pertaining to the veteran's heart surgery
performed in March 1996 at the VA medical facility in Indianapolis,
Indiana, as well as any treatment records from Dr. Schneider. Dates
for all requests should be clarified by the veteran.

2. The RO should take all further necessary steps to complete the
search of the veteran's service medical records for the period from
December 1990 to May 1991. In particular, the RO should contact
ARPERCEN at 9700 Page Blvd., St. Louis, Missouri 631132. The RO
should also request the National Personnel Records Center to search
all applicable sources. If the search for these records should
yield negative results, documentation to that effect should be
placed in the veteran's claims file.

3. When the requested development has been completed, the RO should
then adjudicate the veteran's claims for service connection, on the
basis of all pertinent evidence of record, as well as all
applicable laws, regulations, and opinions by the VA General

- 10 -

Counsel. If any determination remains unfavorable to the veteran,
he and his representative should be furnished an appropriate
supplemental statement of the case and be afforded the applicable
time period in which to respond before the case is returned to the
Board for further appellate review.

Thereafter, the case should be returned to the Board, if in order.
The purpose of this REMAND is to assist the veteran in the
development of his claim. The Board intimates no opinion, either
factual or legal, as to the ultimate outcome of the veteran's
appeal. No action is required of the veteran until he receives
further notice. The veteran has the right to submit additional
evidence and argument on matters the Board has remanded to the
regional office. Kutscherousky, v. West, 12 Vet. App. 369 (1999).

WARREN W. RICE, Jr. 
Member, Board of Veterans' Appeals 


